FILED
                             NOT FOR PUBLICATION                           APR 14 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARINE KANCHINYAN and TATEVIK                    No. 10-72837
ASATRYAN,
                                                 Agency Nos.         A097-887-267
              Petitioners,                                           A097-887-268

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted April 8, 2014
                               Pasadena, California

Before: THOMAS, M. SMITH, and CHRISTEN, Circuit Judges.

       Marine Kanchinyan, a citizen of Armenia, petitions for review of a decision

of the Board of Immigration Appeals (BIA) affirming the immigration judge’s (IJ)

denial of her applications for asylum, withholding of removal, and protection under

the United Nations Convention Against Torture. We conclude that substantial


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
evidence does not support the IJ’s adverse credibility determination. We therefore

grant the petition for review and remand.

      First, the IJ’s assumptions regarding Kanchinyan’s activities in Armenia,

and Kanchinyan’s motives for coming to the United States, are unfounded.

Contrary to the IJ’s assessment, nothing in the record suggests that Kanchinyan

“constructed” her narrative of persecution in order to “conceal an intention to come

to the United States to reside permanently for reasons unrelated to past persecution

in Armenia.” See Li v. Holder, 559 F.3d 1096, 1107 (9th Cir. 2009) (explaining

that speculation and conjecture may not form the basis of an adverse credibility

determination).

      Second, the inconsistencies that the IJ discerned in Kanchinyan’s testimony

were either illusory, or irrelevant to Kanchinyan’s claim of persecution. Contrary

to the IJ’s conclusion, there is nothing inconsistent about Kanchinyan’s

remembering having been physically attacked from behind by one person, but

believing that more people may also have been present. Likewise, Kanchinyan’s

testimony regarding threatening phone calls was consistent when considered in its

entirety. And any inconsistencies in Kanchinyan’s testimony regarding the

Armenian Table Tennis Federation do not go to the heart of the claim of

persecution. See Singh v. Gonzales, 439 F.3d 1100, 1108 (9th Cir. 2006). While


                                            2
the IJ questioned why Kanchinyan would allow her son and husband to remain in

Russia, he failed to explain his rejection of Kanchinyan’s plausible explanation for

doing so. Thus, any perceived inconsistency in this regard does not support the

adverse credibility finding. See Rizk v. Holder, 629 F.3d 1083, 1088 (9th Cir.

2011).

      Third, the IJ’s characterization of Kanchinyan’s demeanor while testifying

about her experience of rape does not support the adverse credibility determination.

An IJ’s speculation about how a rape victim should behave is inadequate to support

an adverse credibility determination. See Yan Xia Zhu v. Mukasey, 537 F.3d 1034,

1039–41 (9th Cir. 2008). Moreover, we have previously rejected an IJ’s

assumption that a rape victim “would necessarily have gone to a doctor,”

particularly where, as here, the victim gives a plausible explanation for her

reluctance to do so. Id.

      We have reviewed the administrative record, and we conclude that none of

the remaining grounds underlying the IJ’s adverse credibility determination is

supported by substantial evidence. We therefore grant the petition for review, and

remand this matter for the agency to determine whether, accepting Kanchinyan’s

testimony as credible, she is eligible for relief. See Singh, 439 F.3d at 1112. In

view of this disposition, we need not decide whether the IJ violated due process by


                                          3
supporting his adverse credibility determination with information he gleaned from

his own internet search.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                        4